 



LodgeNet Entertainment Corporation 2003 Stock Option and
Incentive Plan Restricted Stock Award Agreement
(Financial Performance Vesting)
Name: Scott E. Young
Date of Award: 8-17-06
Number of Shares of Restricted Stock Awarded: 9,350
This Agreement, effective as of the Date of Award, represents an award of
Restricted Stock by LodgeNet Entertainment Corporation, a Delaware corporation
(the “Company”), to you, pursuant to the provisions of the LodgeNet
Entertainment Corporation 2003 Stock Option and Incentive Plan (the “Plan”).
The Plan provides a description of the general terms and conditions governing
the Restricted Stock awarded hereunder. The parties hereto also agree to the
following additional terms and conditions governing this award of Restricted
Stock:
     1. Termination of Risk of Forfeiture. The shares awarded hereby are subject
to a risk of forfeiture. Subject to Section 15 hereof (which provides for
accelerated termination of the risk of forfeiture under the conditions set forth
therein), and Section 8 hereof (which provides for accelerated termination of
the risk of forfeiture in the event of death or, in certain cases, retirement or
disability, and adjustment thereto), the risk of forfeiture of the Restricted
Stock issued pursuant to this Award shall terminate on January 1, 2009 (the
“Termination Date”), except as otherwise provided herein, if, a) you have been
continuously employed by the Company from the Date of Award (excluding any
periods during which you are on approved leaves of absence) up to and including
the Termination Date and b) the Company has achieved cumulative earnings for
2006, 2007 and 2008 of at least $1.10 per share (the “Performance-Based
Target”). The Performance-Based Target shall be determined by reference to the
Company’s “Net income (loss) per common share (basic),” as shown in the
Company’s audited Consolidated Statements of Operations for 2006, 2007 and 2008.
Notwithstanding the Termination Date, no payment of the Award shall be made
until, and shall be subject to, the determination that the Performance-Based
Target is achieved. It is acknowledged that such determination cannot be made
until the date on which Company releases its audited financial statements for
2008, which is expected to occur subsequent to the Termination Date. In the
event the Performance-Based Target is not achieved, the shares of stock awarded
hereby shall be forfeited pursuant to Section 6 hereof, notwithstanding the
Termination Date. The period between the date of this Award and the Termination
Date is hereinafter referred to as the “Restriction Period.”
     2. Restricted Stock Certificates. Any Restricted Stock granted to you
hereunder shall beheld by the Corporate Secretary of the Company or designee
until such time as the restrictions terminate or the Restricted Stock is
forfeited.
     3. Certificate Legend. Each stock certificate representing shares of
Restricted Stock granted hereunder shall bear the following legend:

 



--------------------------------------------------------------------------------



 



“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the LodgeNet Entertainment
Corporation 2003 Stock Option and Incentive Plan and a LodgeNet Entertainment
Corporation 2003 Stock Option and Incentive Plan Restricted Stock Award
Agreement dated August 17, 2006.”
     4. Removal of Restrictions. When your Restricted Stock is no longer subject
to the terms of this Agreement, you will be entitled to have the legend required
by Section 3 of this Agreement removed from the stock certificates representing
your shares of Restricted Stock and such certificates will be distributed to
you. The Company shall have no obligation to issue fractional shares; all share
amounts shall be rounded to the nearest whole amount.
     5. Voting Rights and Dividends. You may exercise full voting rights and
shall receive any dividends and other distributions paid with respect to the
shares of Restricted Stock. If any such dividends or distributions are paid in
shares of common stock of the Company, those shares shall be subject to the same
restrictions on transferability as the shares of Restricted Stock under this
Agreement.
     6. Forfeiture. Any Restricted Stock granted to you hereunder shall be
forfeited, and such shares of Restricted Stock shall revert to the Company,
without any obligation of the Company to pay you any consideration therefor, if,
during the Restriction Period, (i) you violate the terms of this Agreement;
(ii) your employment with the Company terminates prior to the Termination Date
(other than under the conditions set forth in Sections 8 or 15 hereof); or
(iii) the Performance-Based Target is not achieved. The Company shall initiate a
forfeiture of Restricted Stock pursuant to this Section 6 by giving notice to
you at any time within the thirty (30) day period following the date of
forfeiture. Upon the giving of such notice, the Corporate Secretary of the
Company shall promptly cancel the forfeited shares of Restricted Stock and the
stock register of the Company shall be revised accordingly. You are obligated to
return to the Company any certificates representing such forfeited shares, but
your failure to do so shall not affect the forfeiture or cancellation of such
shares. You shall have no rights as a stockholder of the Company with respect to
forfeited and cancelled shares.
     7. No Employment Obligation. The award of the Restricted Stock hereunder
shall not impose upon the Company a separate obligation to employ you for any
given period, or on any specific terms of employment.
     8. Termination of Employment Due to Death, Disability or Retirement.
     (a) If your employment is terminated during the Restriction Period due to
death, the restrictions shall terminate with respect to all of the shares
covered by this Agreement; provided, that the Performance-Based Target is
achieved.
     (b) If your employment is terminated during the Restriction Period is due
to Disability (as defined in the Plan), the restrictions shall terminate with
respect to a pro rata portion of the shares covered by this Agreement, such pro
rata portion to be based on the number of days of continuous employment
subsequent to the Date of Award compared to the number of business days in the
three years 2006, 2007 and 2008 (the “Pro Rata Portion”); provided, the
Performance-Based Target is achieved.

2



--------------------------------------------------------------------------------



 



     (c) If your employment is terminated during the Restriction Period due to
retirement (which, for purposes of this Agreement shall be defined as
voluntarily terminating full-time employment after reaching the age of 62), the
restrictions shall terminate with respect to the Pro Rata Portion; provided, the
Performance-Based Target is achieved.
     9. Termination of Employment for Other Reasons. If your employment with the
Company is terminated for any reason other than those reasons set forth in
Sections 8 or 15 hereof, including without limitation a termination of your
employment with or without Cause (as defined in Section 15 below) all shares of
Restricted Stock held by you at the time of such employment termination, as to
which the restrictions have not terminated, shall be forfeited by you to the
Company, in accordance with the provisions of Section 6 hereof.
     10. Acceleration. Notwithstanding anything to the contrary contained
herein, the Compensation Committee shall always have the power, in its sole
discretion, to accelerate the Termination Date of the Restricted Stock.
     11. Nontransferability. Restricted Stock awarded pursuant to this Agreement
that is subject to a risk of forfeiture may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (each, a “Transfer”), other
than by will or by the laws of descent and distribution. If any Transfer,
whether voluntary or involuntary, of Restricted Stock, as to which the
restrictions have not terminated, is made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon Restricted Stock, as
to which the restrictions have not terminated, such Restricted Stock shall be
immediately forfeited by you to the Company, and this Agreement shall be of no
further effect.
     12. Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require you or your estate to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement.
     13. Share Withholding. With respect to withholding required upon any other
taxable event arising as a result of Restricted Stock awards granted hereunder,
you may elect, subject to the approval of the Compensation Committee, to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
shares having a fair market value on the date the tax is to be determined equal
to the minimum statutory total tax which could be withheld on the transaction.
All such elections shall be irrevocable, made in writing, signed by you, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.
     14. Administration. This Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of this Agreement.

3



--------------------------------------------------------------------------------



 



     15. Acceleration of Termination Date.

  a.   If, in connection with or within two (2) years following the occurrence
of a Change in Control (as defined in subsection 15 (b) below), your employment
with the Company terminates voluntarily for Good Reason (as defined in
subsection 15 (b) below), or involuntarily for any reason other than for Cause
(as defined in subsection 15 (b) below), the restrictions on all outstanding
shares of Restricted Stock not previously terminated pursuant to the terms of
Section 1 hereof shall, without further action, terminate as of the date of such
employment termination.     b.   For purposes hereof: (i) termination of
employment for “Cause” shall mean termination of your employment by the Company
or any of its subsidiaries because of: (A) your dishonesty, fraud or breach of
trust or substantial misconduct in the performance of, or substantial
nonperformance of, your duties, (B) any act or omission by you that is a
substantial cause for a regulatory body with jurisdiction over the Company or
any of its subsidiaries to request or recommend your suspension or removal or to
impose sanctions upon the Company, or (C) a material breach by you of any
applicable employment agreement between you and the Company or any of its
subsidiaries; (ii) termination with “Good Reason” shall mean voluntary
termination of your employment because, without your express written consent:
(A) the Company or any subsidiary materially breaches any of the terms of an
employment agreement, severance agreement or other compensation arrangement
between the Company or any of its subsidiaries and you, (B) you are assigned
duties materially inconsistent with your position, duties, and status
immediately prior the Change in Control, (C) the Company or any subsidiary
reduces your base salary and/or benefits under the Company’s or a subsidiary’s
incentive, stock option, retirement, welfare, disability, health, insurance,
benefit or other compensatory plan (including, without limitation, cash paid in
lieu of any such benefit) in existence immediately prior to the Change in
Control (without substitution of a substantially equivalent plan or benefit),
such that your compensation, in the aggregate, has been materially reduced, or
(D) failure by the Company to cause any successor or resulting entity to
expressly assume and agree to perform the Company’s obligations under this
Agreement; and (iii) a “Change in Control” shall mean the occurrence of any of
the following: (A) any person (as such term is used in Section 13 of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations thereunder and including any Affiliate or Associate of such person,
as defined in Rule 12b-2 under said Act, and any person acting in concert with
such person), directly or indirectly, acquires or otherwise becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act,
except that a person or entity shall also be deemed the beneficial owner of all
securities which such person or entity may have a right to acquire, whether or
not such right is presently exercisable) of

4



--------------------------------------------------------------------------------



 



      securities representing thirty percent (30%) or more of the voting power
entitled to be cast at elections for directors (“Voting Power”) of the Company;
or (B) there occurs any merger or consolidation (in one or more transactions) of
the Company, or any sale, lease or exchange (in one or more transactions) of all
or any substantial part of the consolidated assets of the Company (meaning
assets representing thirty percent (30%) or more of the Company’s consolidated
net tangible assets or generating thirty percent (30%) or more of the Company’s
consolidated operating cash flow, in each case as measured over the Company’s
preceding four full fiscal quarters) to any other person and (y) in the case of
a merger or consolidation, the holders of outstanding stock of the Company
entitled to vote in elections of directors immediately before such merger or
consolidation (excluding for this purpose any person (including any Affiliate or
Associate) that directly or indirectly owns or is entitled to vote thirty
percent (30%) of more of the Voting Power of the Company) hold less than seventy
percent (70%) of the Voting Power of the survivor of such merger or
consolidation or its parent, or (z) in the case of any such sale, lease or
exchange, the Company does not own more than fifty percent (50%) of the Voting
Power of the other person; or (C) during any period subsequent hereto, a
majority of the Company’s directors shall not for any reason be board members
who at the beginning of such period constituted a majority of the Board of
Directors or persons nominated as new directors by a majority of such continuing
directors.

     16. Adjustments. In the event of any stock split, stock dividend, reverse
stock split, recapitalization of the Company, or issuance of shares of stock by
the Company, the number of shares of Restricted Stock subject to this Award
and/or the Performance-Based Target shall be appropriately adjusted by the
Compensation Committee. By way of illustration only, in the event the Company
split its stock on a two-for-one basis, the number of shares of Restricted Stock
subject to the Award would similarly be subject to such split and the
Performance-Based Target would be adjusted to take into account the increased
number of shares which would go into the calculation of the Performance-Based
Target, as well as the time at which the split occurred.
     17. Miscellaneous.
a. All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock, shall be binding on any successor as to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
b. To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to such jurisdiction’s conflict of laws principles.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Award first above written.

            LODGENET ENTERTAINMENT CORPORATION
      By:   /s/ Scott C. Petersen         Scott C. Petersen – President/CEO     
       

6